In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Schulman, J.), entered May 23, 2003, which, upon renewal, granted the defendants’ motion for summary judgment dismissing the complaint, which had been denied by prior order of the same court dated December 9, 2002.
Ordered that the order is affirmed, with costs.
The defendants established their prima facie entitlement to summary judgment dismissing the complaint in this trip-and-fall action by demonstrating that the plaintiff was unable to *590state at her deposition what caused her to fall (see Novoni v La Parma Corp., 278 AD2d 393 [2000]; Capraro v Staten Is. Univ. Hosp., 245 AD2d 256 [1997]). In opposition, the plaintiff failed to raise a triable issue of fact. Therefore, upon renewal, the Supreme Court properly granted the defendants’ motion for summary judgment. Ritter, J.P., Krausman, Luciano and Cozier, JJ., concur.